UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW DAVID OWENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00069-F-1)


Submitted:   August 31, 2015             Decided:   September 24, 2015


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson, Drew Nelson, WILLIS JOHNSON & NELSON PLLC,
Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andrew David Owens pled guilty to failure to register as a

sex offender, in violation of 18 U.S.C. § 2250 (2012), and was

sentenced to 41 months’ imprisonment.                On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but questioning whether Owens’ sentence is reasonable.                         Owens

has submitted letters that we construe as his pro se brief.

Owens alleges that his plea was involuntary, the district court

judge   was   biased,       his   extradition       to   North      Carolina     was

unlawful, he could not be convicted of this offense in North

Carolina   because    the    state   has     not   enacted    the   Sex   Offender

Registration and Notification Act (SORNA), and assorted claims

of ineffective assistance of counsel.              We affirm.

     Although Owens claims that his plea was coerced, his sworn

statements at the plea hearing clearly belie his claim.                          See

Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1299 (4th Cir. 1992)

(“Absent   clear     and    convincing       evidence    to   the    contrary,    a

defendant is bound by the representations he makes under oath

during a plea colloquy.”).           Owens’ claim of judicial bias also

is without merit, as he has failed to identify any act of the

district court demonstrating bias.             Liteky v. United States, 510
U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.”).                     As

                                         2
a result of his guilty plea, Owens waived his claim regarding

the transfer from Pennsylvania to North Carolina.                                 See Tollett

v. Henderson, 411 U.S. 258, 267 (1973).                           Additionally, Owens’

challenge       regarding     SORNA’s         application       in     North    Carolina    is

foreclosed by our decision in United States v. Gould, 568 F.3d
459 (4th Cir. 2009).

      Turning        to      Owens’          sentence,       we        review       it     for

reasonableness,           applying       “a       deferential        abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                           This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                             Id. at 51.      In

determining procedural reasonableness, we consider whether the

district     court        properly      calculated        the     advisory         Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate       sentence,        considered        the     18    U.S.C.      § 3553(a)

(2012)     factors,         and    sufficiently           explained          the     selected

sentence.       Id. at 49-51.

      If    there      are    no     procedural          errors,       we      consider    the

substantive       reasonableness             of   the    sentence,       evaluating       “the

totality of the circumstances.”                       Id. at 51.        In the case of a

sentence above the applicable Guidelines range, we take into

account “whether the sentencing court acted reasonably both with

respect    to    its   decision         to    impose     such    a     sentence     and   with

respect    to    the   extent      of    the      divergence      from      the    sentencing

                                                  3
range.”      United States v. Washington, 743 F.3d 938, 944 (4th

Cir. 2014) (internal quotation marks omitted).                      However, we give

due deference to the sentencing court’s decision because that

court “has flexibility in fashioning a sentence outside of the

Guidelines range,” and need only “set forth enough to satisfy

the   appellate    court       that   [it]       has     considered       the    parties’

arguments and has a reasoned basis for . . . [its decision].”

United    States   v.   Diosdado-Star,           630 F.3d 359,     364     (4th   Cir.

2011).

      We discern no error in Owens’ sentence.                       As to procedural

reasonableness,       the     district    court        properly    calculated      Owens’

Guidelines    range,     considered        the      parties’      arguments,      allowed

Owens an opportunity to allocute, and provided an individualized

explanation     for     the     sentence       it    imposed,      grounded       in   the

§ 3553(a)     factors.         Further,     the        sentence    is    substantively

reasonable as the court’s decision to depart and the four-month

upward departure were well-reasoned, relying explicitly on U.S.

Sentencing Guidelines Manual § 4A1.3(a)(1) (2014), and the facts

from Owens’ undisputed presentence report.

      Finally, Owens raises a variety of ineffective-assistance-

of-counsel     claims.           Unless     an       attorney’s         ineffectiveness

conclusively appears on the face of the record, ineffective-

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th                            Cir. 2008).

                                           4
Instead,    such        claims   should     be    raised         in    a    motion     brought

pursuant     to    28     U.S.C.    § 2255       (2012),         in    order     to     permit

sufficient        development      of     the     record.             United     States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                              Because there

is no demonstrated evidence of ineffective assistance of counsel

on the face of the record, these claims should be raised, if at

all, in a § 2255 motion.

     In    accordance       with    Anders,       we    have      reviewed      the    entire

record in this case and have found no meritorious grounds for

appeal.      We     therefore      affirm       the    district        court’s    judgment.

This court requires that counsel inform Owens, in writing, of

his right to petition the Supreme Court of the United States for

further review.          If Owens requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this   court         for   leave      to    withdraw     from

representation.          Counsel’s motion must state that a copy thereof

was served on Owens.

     We dispense with oral argument because the facts and legal

contentions       are    adequately     presented           in   the       materials    before

this court and argument would not aid the decisional process.


                                                                                      AFFIRMED




                                            5